Title: To George Washington from John Jay, 5 March 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 5th March 1779
Your Excellency will receive herewith enclosed three Acts of Congress of this day—One for accepting the Resignation of Brigadier Genl Warnum, another accepting the Resignation of Major Pawling of Colonel Malcolm’s Regiment, and the third authorizes your Excellency at your discretion to settle with the Enemy a Cartel for the Exchange of Prisoners. I have the Honor to be Sir Your Excellency’s most Obedt And Humble Servant
J: Jay